DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Application filed on 01/24/20. Claims 1-28 have been cancelled. Claims 29-48 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-32 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (2013/0331976) in view of Kurihara (5,801,750).
As per claims 29-32 and 34-40, Freeman discloses a key duplication kiosk (See Freeman, Abstract; Paragraphs 0002; 0004; 0006; 0101-0103), comprising: a key identification module configured to determine key information associated with a master key inserted into the key duplication kiosk (See Freeman, Paragraphs 0022; 0033; 0076-0081; 0102); one or more memory devices configured to store instructions (See Freeman, Fig.3; Paragraph 0073); and one or more processor devices configured to execute the stored instructions to: receive a request to store the key information determined by the key identification module (See Freeman; Fig.68; Paragraphs 0174; 0160-0163); encrypt the key information (See Freeman, Paragraph 0177); and store the encrypted key information (See Freeman, Paragraphs 0174; 0177).

However, Kurihara teaches disclose receive identification information for a user from a user device associated with the user (See Kurihara, Col.8. lines 25-65); verify the identity of the user based on the received identification information and by confirming a security code (see Kurihara, Col.8, lines 25-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Kurihara within the teaching of Freeman with the motivation of providing the information offering system described in claim 7 is characterized in that the instruction signal contains an user ID and that the center further comprises means (e.g. the CPU 4 in FIG. 2) for determining, upon receiving the instruction signal, whether the pertinent user is a legitimate user or not based on the user ID. The second transmitting means transmits the whole information to the terminal only when the user is determined to be a legitimate user by the determining means (See Kurihara, Col.2, lines 42-50).

As per claim 30, Freeman in view of Kurihara discloses the key duplication kiosk of claim 29, wherein confirming the security code includes: transmitting a first security code to the user device (See Kurihara, Col.8, lines 25-67); prompting the user to enter the first security code (See Kurihara, Col.8, lines 25-67);   receiving input of a second security code (See Kurihara, Col.8, lines 25-67); and confirming that the second security code matches the first security code (See Kurihara, Col.8, lines 25-67).

As per claim 31, Freeman in view of Kurihara discloses the  key duplication kiosk of claim 30, wherein receiving input of the second security code includes receiving input via one or more input 

As per claim 32, Freeman in view of Kurihara discloses the key duplication kiosk of claim 30, wherein receiving input of the second security code includes receiving a transmission including the second security code from the user device (See Kurihara, Col.8, lines 25-67).

As per claim 34, Freeman in view of Kurihara discloses the key duplication kiosk of claim 30, wherein the encrypted key information includes one or more of the identification information of the user and the first security code. (See Kurihara, Col.8, lines 25-67).

As per claim 35, Freeman in view of Kurihara discloses the key duplication kiosk of claim 29, wherein confirming the security code includes: displaying a first security code to the user on a display device associated with the key duplication kiosk (See Freeman, Paragraphs 0174; 0177-01778); prompting the user to enter the first security code (See Freeman, Paragraphs 0174; 0177-0179); receiving a second security code from the user device (See Freeman, Paragraphs 0174; 0177-01778); and confirming that the second security code matches the first security code (See Freeman, Paragraphs 0177; 0182).

As per claim 36, Freeman in view of Kurihara discloses the key duplication kiosk of claim 29, wherein the one or more processors is configured to store the encrypted key information in a database associated with the key duplication kiosk (See Freeman, Abstract; Paragraphs 0002; 0004; 0006; 0101-0103).



As per claim 38, Freeman in view of Kurihara  discloses the key duplication kiosk of claim 29, wherein the one or more processors is configured to receive identification information from the user device via wireless communication (See Freeman, Paragraphs 0175-0176; 0179).

As per claim 39, Freeman in view of Kurihara discloses the key duplication kiosk of claim 38, wherein the wireless communication includes one or more of cellular, WiFi, Bluetooth, or near-field communication (See Freeman, Paragraphs 0176; 0178).

As per claim 40, Freeman in view of Kurihara discloses the key duplication kiosk of claim 29, further includes an imaging device configured to capture an image of the master key (See Freeman, Paragraphs 0158; 0171; 0174), and the one or more processors is further configured to generate the key information based on the captured image (See Freeman, Paragraphs 0158; 0171; 0174).

Claims 41-43 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (2013/0331976) in view of Marsh et al. (2016/0004892).
As per claim 41, Freeman discloses a key duplication kiosk (See Freeman, Abstract; Paragraphs 0002; 0004; 0006; 0101-0103), comprising: one or more memory devices configured to store instructions (See Freeman, Fig.3; Paragraph 0073); and one or more processor devices configured to execute the stored instructions to: receive a request from a user for key duplication using previously stored key information (See Freeman, Paragraphs 0174); receive identification information from a user 
Freeman does not explicitly disclose identify, using a key identification module, a key blank based on the decrypted key information; and cut, using a key cutting module, the key blank based on the decrypted key information.
However, Marsh teaches identify, using a key identification module, a key blank based on the decrypted key information (See Marsh, Paragraphs 0061; 0068 ); and cut, using a key cutting module, the key blank based on the decrypted key information (See Marsh, Paragraphs 0061-0062; 0073; 0079).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Marsh within the teaching of Freeman with the motivation of providing a system for duplicating a transponder key is provided, the system comprising: at least one hardware processor that is programmed to: receive, from a kiosk, a request for signal properties for interrogating a transponder key; receive, from the kiosk, information about the transponder key; determine signal properties associated with the transponder key using the information about the transponder key, wherein the signal properties include at least a format of a signal that is used to activate the transponder key; send, to the kiosk, the signal properties associated with the transponder key; receive, from the kiosk, encoded information included in a signal received by the kiosk from the transponder key; receive location information; identify a key blank based on the information about the transponder key; create a duplicate of the transponder key using the encoded information; and cause the duplicate key to be delivered based on the location information (See Marsh, Paragraph 0014).

As per claim 42, Freeman in view of Marsh discloses the key duplication kiosk of claim 41, wherein the one or more processors is configured to receive identification information from the user device via wireless communication (See Freeman, Paragraphs 0175-0176; 0179).

As per claim 43, Freeman in view of Marsh discloses the key duplication kiosk of claim 41, wherein confirming the security code includes: transmitting a first security code to the user device ; prompting the user to enter the transmitted first security code; receiving input of a second security code from the user; and confirming that the second security code matches the first security code….

As per claim 45, Freeman in view of Marsh discloses the key duplication kiosk wherein confirming the security code includes: displaying a first security code to the user on a display device associated with the key duplication kiosk (See Freeman, Paragraphs 0174; 0177-01778); prompting the user to enter the first security code (See Freeman, Paragraphs 0174; 0177-0179); receiving a second security code from the user device(See Freeman, Paragraphs 0174; 0177-01778); and confirming that the second security code matches the first security code (See Freeman, Paragraphs 0177; 0182).

As per claim 46, Freeman in view of Marsh discloses the key duplication kiosk wherein the decrypted key information includes: the identity of the key blank corresponding to a master key (See Freeman, Paragraphs 0118; 0158; 0174); and a bitting pattern associated with the master key (See Freeman, Paragraphs 0076-0085; 0131; 0134; 0182).

As per claim 47, Freeman in view of Marsh discloses the key duplication kiosk of claim 46, wherein the bitting pattern of the master key includes one or more of: a pattern of notches located on 

As per claim 48, Freeman in view of Marsh discloses the key duplication kiosk, the one or more processors is configured to verify the identity of the user based on a device identification of the user device (See Freeman, Paragraph 0004).

Claims 33 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (2013/0331976) in view of Kurihara (5,801,750), Marsh et al. (2016/0004892) in view of 
Kim et al. 2016/0055469).
As per claims 33 and 44, Freeman in view of Kurihara and Marsh discloses all of the limitations above. The combination of Freeman, Kurihara and Marsh does not explicitly disclose the key duplication kiosk wherein the one or more processors is configured to generate the first security code based on a random number.
However, Kum teaches the key duplication kiosk wherein the one or more processors is configured to generate the first security code based on a random number(See Kim, Paragraphs 0065; 0147).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Marsh within the teaching of Freeman with the motivation of providing a non-transitory computer-readable storage medium having instructions stored thereon, which when executed by a computing device, cause the computing device to: receive, at a computing device connected to an established network device on a network, a transaction communication including an indication that a new network device has been acquired; transmit data to the established network device, wherein the data includes identification information associated with the new network device; receive a join query, wherein the query includes a request to authorize the new 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.